--------------------------------------------------------------------------------

Exhibit 10.16
 

  EXECUTION VERSION

 
AMENDMENT NO. 1 TO CREDIT AGREEMENT
 
This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Agreement”) dated as of June 16,
2011 is made by and among RPC, INC., a Delaware corporation (the “Borrower”),
BANK OF AMERICA, N.A., in its capacity as administrative agent for the Lenders
(as defined in the Credit Agreement referred to below) (in such capacity, the
“Administrative Agent”), and as Swing Line Lender and L/C Issuer, each of the
Lenders under such Credit Agreement signatory hereto, and each of the Subsidiary
Loan Parties (as defined in the Credit Agreement) signatory hereto.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, and the Lenders have entered into that certain
Credit Agreement dated as of August 31, 2010 (as hereby amended and as from time
to time further amended, modified, supplemented, restated, or amended and
restated, the “Credit Agreement”; capitalized terms used in this Agreement not
otherwise defined herein shall have the respective meanings given thereto in the
Credit Agreement), pursuant to which the Lenders have made available to the
Borrower a revolving credit facility, including a letter of credit facility and
a swing line facility; and
 
WHEREAS, each of the Subsidiary Loan Parties has entered into a Subsidiary
Guaranty pursuant to which it has guaranteed the payment and performance of the
obligations of the Borrower under the Credit Agreement and the other Loan
Documents; and
 
WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
the Borrower desires to amend certain provisions of the Credit Agreement, as set
forth below, and the Administrative Agent and the Lenders signatory hereto are
willing to agree to such amendments on the terms and conditions contained in
this Agreement;
 
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.         Amendments to Credit Agreement.  Subject to the terms and conditions
set forth herein, the Credit Agreement is hereby amended as follows:
 
(a)       The following definitions are hereby added to Section 1.01 of the
Credit Agreement, each in the appropriate alphabetical order therein:
 
“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement dated
as of the Amendment No. 1 Effectiveness Date among the Borrower, the Subsidiary
Loan Parties party thereto, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer and the Lenders party thereto. “Amendment No. 1
Effectiveness Date” means June 16, 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
    (b)       The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
 
 
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.01(c):

 
Applicable Rate
 
Pricing
Level
 
Consolidated Leverage 
Ratio
 
 
Commitment
Fee
 
Eurodollar
Rate +
––––––––––
Letters of
Credit
 
Base Rate +
 
1
< 0.50:1
0.25%
1.25%
0.25%
2
> 0.50:1 but < 1.00:1
0.25%
1.50%
0.50%
3
> 1.00:1 but < 1.50:1
0.30%
1.75%
0.75%
4
> 1.50:1 but < 2.00:1
0.30%
2.00%
1.00%
5
> 2.00:1
0.35%
2.25%
1.25%

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.  The Applicable Rate in effect from the Amendment No.
1 Effectiveness Date through the first Business Day immediately following the
date the Compliance Certificate is delivered for the Fiscal Quarter ending
nearest to June 30, 2011 shall be determined based upon Pricing Level 1,
provided that, if such Compliance Certificate is not delivered when due, Pricing
Level 5 shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
 
 
2

--------------------------------------------------------------------------------

 
 
(c)       The definition of “Change in Law” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following at the end of such
definition prior to the period:
 
; provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued
 
   (d)       Section 2.15 is amended by adding the following after “$50,000,000”
in the fourth line thereof:
 
plus the amount, if any, by which the Aggregate Commitments have been reduced as
the result of any termination of the Commitment of any Lender pursuant to
Section 10.13.
 
(e)       For purposes of clarification, the first sentence of Section 5.14 is
amended by adding “as of the Closing Date” after “sets forth” in the first line
thereof.
 
(f)        Section 7.05 of the Credit Agreement is hereby amended:
 
(i) by deleting “$50,000,000” in clause (iii)(y)(a) of such Section and
inserting “$100,000,000” in lieu thereof; and
 
(ii) to correct a typographical error by adding “Consolidated” before “Net
Income” in clause (iii)(y)(b) of such Section.
 
    (g)       Section 10.13 is amended and restated in its entirety to read as
follows:
 
10.13      Replacement of Lenders; Termination of Commitments.
 
(a)           If (i) any Lender requests compensation under Section 3.04, (ii)
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
(iii) any Lender is a Defaulting Lender, or (iv) any Lender fails to approve any
amendment, waiver or consent requested by the Borrower pursuant to Section 10.01
that has received the written approval of not less than the Required Lenders but
also requires the approval of such Lender, then the Borrower may elect, by
delivering written notice to such Lender and the Administrative Agent, to either
replace such Lender at its sole expense and effort in accordance with subsection
(b) below or, solely in the case of clauses (i), (ii) or (iv) above, terminate
all of the Commitments of such Lender in accordance with subsection (c) below.
 
(b)           If the Borrower elects to replace a Lender in accordance with
subsection (a) above, such Lender shall be required to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), within 10 Business Days after
receipt by such Lender of the Borrower’s written notice of such election, all of
its interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee identified by the Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
 
 
3

--------------------------------------------------------------------------------

 
 
(i)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
 
(ii)           such Lender shall have received payment of an amount equal to
100% of the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
 
(iii)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(iv)           in the case of any such assignment resulting from the refusal of
a Lender to approve a requested amendment, waiver or consent, the Person to whom
such assignment is being made has agreed to approve such amendment, waiver or
consent; and
 
(v)           such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
(c)           If the Borrower elects to terminate the Commitments of a Lender in
accordance with subsection (a)(i), (ii) or (iv) above, all of the Commitments of
such Lender shall be terminated immediately (with the Aggregate Commitments
reduced in a like amount on a non-pro rata basis) upon the later of (i) the date
of the receipt by the Administrative Agent and such Lender of the Borrower’s
written notice of such election and (ii) the date that the Borrower has repaid
all outstanding principal of its Loans and L/C Advances of such Lender, together
with accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) (which payments may be applied to the Loans, interest, fees and
other obligations of such Lender on a non-pro rata basis with payments made to
the other Lenders, notwithstanding the provisions of Section 2.13 to the
contrary); provided, that the Borrower may not terminate the Commitments of a
Lender pursuant to this subsection (c) if, after giving effect to such
termination and the repayment of Loans of such Lender required hereby, the Total
Outstandings minus the amount of any Cash Collateral that the Borrower has
provided to secure outstanding L/C Obligations prior to or concurrently with
such termination would exceed the Aggregate Commitments.
 
 
4

--------------------------------------------------------------------------------

 
 
2.         Conditions Precedent.  The effectiveness of this Agreement and the
effectiveness of the amendments to the Credit Agreement provided herein are
subject to the satisfaction of the following conditions precedent:
 
(a)       the Administrative Agent shall have received counterparts of this
Agreement, duly executed by the Borrower, each Subsidiary Loan Party, the
Administrative Agent and each Lender;
 
(b)       The Borrower shall have paid to the Administrative Agent for the
account of each Lender party hereto an amendment fee equal to 0.10% times each
such Lender’s Commitment as of the date hereof, which amendment fee shall be
fully earned as of the date hereof and shall be nonrefundable; and
 
(c)       all other fees and expenses payable to the Administrative Agent,
Arrangers and Lenders (including the fees and expenses of counsel to the
Administrative Agent) accrued to date shall have been paid in full to the extent
invoiced prior to the date hereof, but without prejudice to the later payment of
accrued fees and expenses not so invoiced.
 
3.         Consent of the Subsidiary Loan Parties.  Each Subsidiary Loan Party
hereby consents, acknowledges and agrees to the amendments set forth herein and
hereby confirms and ratifies in all respects the Subsidiary Guaranty Agreement
to which such Subsidiary Loan Party is a party (including without limitation the
continuation of such Subsidiary Loan Party’s payment and performance obligations
thereunder upon and after the effectiveness of this Agreement and the amendments
contemplated hereby) and the enforceability of such Subsidiary Guaranty
Agreement against such Subsidiary Loan Party in accordance with its terms.
 
4.         Representations and Warranties.  In order to induce the Lenders party
hereto to enter into this Agreement, each Loan Party represents and warrants to
the Administrative Agent and the Lenders as follows:
 
(a)       The representations and warranties made by or with respect to each
Loan Party in Article V of the Credit Agreement and in each of the other Loan
Documents to which such Loan Party is a party are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date in which case
they are true and correct as of such earlier date;
 
(b)       The Persons appearing as Subsidiary Loan Parties on the signature
pages to this Agreement constitute all Persons who are required to be Subsidiary
Loan Parties pursuant to the terms of the Credit Agreement and the other Loan
Documents, including without limitation all Persons who became Material Domestic
Subsidiaries or were otherwise required to become Subsidiary Loan Parties after
the Closing Date, and each such Person has executed and delivered a Subsidiary
Guaranty Joinder Agreement;
 
(c)       This Agreement has been duly authorized, executed and delivered by the
Borrower and Subsidiary Loan Parties party hereto and constitutes a legal, valid
and binding obligation of each such party, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and
 
 
5

--------------------------------------------------------------------------------

 
 
(d)       No Default or Event of Default has occurred and is continuing either
immediately prior to or immediately after the effectiveness of this Agreement.
 
5.         Entire Agreement.  This Agreement, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relative to such subject matter.  No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and not one of them has relied on any such promise,
condition, representation or warranty.  Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or
thereof.  None of the terms or conditions of this Agreement may be changed,
modified, waived or canceled orally or otherwise, except as permitted pursuant
to Section 10.01 of the Credit Agreement.
 
6.         Full Force and Effect of Agreement.  After giving effect to this
Agreement and the amendments contained herein, the Credit Agreement and all
other Loan Documents are hereby confirmed and ratified in all respects by each
party hereto and shall be and remain in full force and effect according to their
respective terms.
 
7.         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or electronic delivery (including by .pdf)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
8.         Governing Law.  This Agreement shall in all respects be governed by,
and construed in accordance with, the laws of the State of Georgia applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Section 10.14 of the Credit Agreement.
 
9.         Enforceability.  Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
 
10.       References.  All references in any of the Loan Documents to the
“Credit Agreement” shall mean the Credit Agreement, as amended and modified
hereby and as further amended, supplemented or otherwise modified from time to
time in accordance with the terms of the Credit Agreement.
 
11.       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent and each of the
Subsidiary Loan Parties and Lenders, and their respective successors, legal
representatives and assignees to the extent such assignees are permitted
assignees as provided in Section 10.06 of the Credit Agreement.
 
[Signature pages follow.]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
 

    BORROWER:           RPC, INC.             By:  /s/ Richard A. Hubbell     
Name:  Richard A. Hubbell     Title:  President 

 
 
SUBSIDIARY LOAN PARTIES:

 
 
BRONCO OILFIELD SERVICES, INC., a Delaware corporation

 
CUDD PRESSURE CONTROL, INC., a Delaware corporation

 
CUDD PUMPING, INC., a Delaware corporation

 
PATTERSON SERVICES, INC., a Delaware corporation

 
THRU TUBING SOLUTIONS, INC., a Delaware corporation

 

    By:  /s/ Richard A. Hubbell      Name:  Richard A. Hubbell     Title: 
President 

 
RPC, Inc. Amendment No. 1 to Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 

    ADMINISTRATIVE AGENT:           BANK OF AMERICA, N.A., as Administrative
Agent             By:  /s/ Kristine Thennes      Name:  Kristine Thennes    
Title:  Vice President 

 
RPC, Inc. Amendment No. 1 to Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 

    LENDERS:           BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing
Line Lender             By:  /s/ John G. Taylor      Name:  John G. Taylor    
Title:  Senior Vice President 


RPC, Inc. Amendment No. 1 to Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 

    SUNTRUST BANK, as a Lender and L/C Issuer             By:  /s/ Gregory C.
Magnuson      Name:  Gregory C. Magnuson      Title:  Vice President

 
RPC, Inc. Amendment No. 1 to Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 

    REGIONS BANK, as a Lender             By:  /s/ Olesya Wagoner      Name: 
Olesya Wagoner     Title:  Vice President

 
RPC, Inc. Amendment No. 1 to Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 

    WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender             By:  /s/
Brian L. Martin      Name:  Brian L. Martin      Title:  Senior Vice President 

 
RPC, Inc. Amendment No. 1 to Credit Agreement
Signature Page

 
 

--------------------------------------------------------------------------------

 
 

    BRANCH BANKING & TRUST COMPANY, as a Lender             By:  /s/ Bradley B.
Sands      Name:  Bradley B. Sands     Title:  Assistant Vice President 

 
RPC, Inc. Amendment No. 1 to Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 



    RBC BANK (USA), as a Lender             By:  /s/ James R. Pryor      Name: 
James R. Pryor     Title:  Authorized Signatory 

 
RPC, Inc. Amendment No. 1 to Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 

    PNC BANK, NATIONAL ASSOCIATION, as a Lender             By:  /s/ Jessica L.
Fabrizi      Name:  Jessica L. Fabrizi      Title:  Assistant Vice President

 
RPC, Inc. Amendment No. 1 to Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 

    FIRST COMMERCIAL BANK, A DIVISION OF SYNOVUS BANK, as a Lender            
By:  /s/ Kelly Peace      Name:  Kelly Peace     Title:  Vice President

 
RPC, Inc. Amendment No. 1 to Credit Agreement
Signature Page
 
 